Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On page 11 of Remarks filed on 03/09/2021, Applicant’s arguments with respect to claim 1 and Chae reference have been fully considered but they are not persuasive.
Chae indeed discloses equations, such as Equation 1 and Equation 2 in para. [0062], teaching a plurality of parameters, such as MPUSCH,c(i) and αc(j)xPLc, where each parameter has its own range of values, for instance,  MPUSCH,c(i) denotes a PUSCH transmission bandwidth represented by the number of RBs and hence the range or RBs determines the bandwidth, and αc(j) represents a range of weighting values for compensating the path loss PLc., the range can be, for example, [0.1, 0.3, …, 0.9] depending on the design requirements.
On pages 12-16 of the Remarks, Applicant’s arguments with respect to claim 1 and Chae and Margomenos references have been fully considered but they are not persuasive.
	Margomenos clearly teaches that, in at least col. 10, lines 39-45, the backoff is pre-determined depending on which modulation and coding scheme (MCS) is used. The P;n vs. Id measurement described herein allows the integrated control circuit 202 to identify the 1 dB compression point and Psat and then backoff the input power in the power amplifier 224 from that point depending on the MCS used, wherein it is clearly stated that depending on which on the MCS used. The MCS is Modulation and Coding Schemes that comprises a range of modulations, such as QPSK, 16 QAM, … 1024 QAM, and coding ½, 2/3…. etc. Therefore, MCSs (modulation and Coding) are not singular and have ranges of values.
	Applicant submits that “wherein each other parameter corresponds to a parameter for which a value that is respectively associated with the wireless device cannot be identified by the wireless device," as required by amended claim 1.”
	Examiner respectfully disagrees. When applying Chae’s equation(s) to initialize a transmit power of a wireless device, the parameters of Margomenos can also be used in calculating the transmit power but these parameters cannot be identified by Chae.
	On page 15 of the Remarks, Applicant further submits that “As shown above, and as acknowledged by the Office action, neither Equation 1 nor Equation 2 include a parameter indicating a device temperature, an amplifier biased voltage, or weather conditions. Therefore, it is unclear to Applicant how the absence of these parameters in in Equation I and Equation 2 has any relevance to the above-recited subject matter of claim 1. Indeed, amended claim I requires, "determining, by the wireless device, an updated transmit power based on the identified parameter values and a range of values for each of any other parameters of the plurality of parameters, ... wherein each other parameter corresponds to a parameter for which a value that is respectively associated with the wireless device cannot be identified by the wireless device." Simply put, for any of these parameters (e.g., the device temperature, an amplifier biased voltage, or weather conditions) mentioned by the Office action to have any relevance to the above-recited subject matter of claim 1, they must be used by the system in Chae to determine an updated power - which is clearly not the case because none of these parameters are included in Chae's equations for determining power.”
As stated above, when applying Chae’s equation 1 or 2, there are no parameters such as the device temperature, an amplifier biased voltage, or weather conditions, which cannot be identified by Chae and thus reads on the claimed feature. Conversely, when applying Margomenos’s teachings, there are no parameters such as MPUSCH,c(i) and αc(j)xPLc, and hence these parameters cannot by identified by the wireless device. The parameters that cannot be identified therefore are not factored in the equation(s) or formulas for calculating the transmit power.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent Claims 1, 15, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The above claims recite “… wherein each other parameter corresponds to a parameter for which a value that is respectively associated with the wireless device cannot be identified by the wireless device.” It is not clear how the updated transmit power can be based on some parameter values that cannot be boundary of these parameters. For the purpose of examination, the unidentified parameter values are not being addressed below or the unidentified parameter values can be anything under Broadest Reasonable Interpretation.
All dependent claims are also rejected under 112(b) by virtue of their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15, and 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 20170272299) in view of Margomenos (US 9866259).

Regarding claim 1, Chae discloses that “A method of operating a wireless device, comprising: initializing, by the wireless device, a transmit power of the wireless device to an initial transmit power, the transmit power being associated with one or more transmit metrics (Chae, in at least page 5: Equations 1 & 2 and [0064]: … PO_PUSCH,c (j) denotes a PUSCH transmission power value that an eNB wants to receive, This value is determined by the sum of a nominal power value PO_NORMAL_PUCCH and PO_UE_PUCCH. This value is determined as j=0 1n the case of semi-persistent scheduling, j=1 in the case of dynamic scheduling and j=2 in the case of random access response); identifying, by the wireless device, a value for each of one or more parameters among a plurality of parameters of the wireless device (Chae, in at least page 5: Equations 1 & 2 and [0063-0067]: … αc(j)xPLc denotes downlink pathloss, … ΔTF_c(i) is a value calculated using a value transmitted through higher layer signaling, bit per resource element (BPRE) and the numbers of bits of a CQI and a PMI, …); determining, by the wireless device, an updated transmit power based on the identified parameter values and a range of values for each of any other parameters of the plurality of parameters (Chae, in at least page 5: Equations 1 & 2 and [0063-0067]: … αc(j)xPLc denotes downlink pathloss, … ΔTF_c(i) is a value calculated using a value transmitted through higher layer signaling, bit per resource element (BPRE) and the numbers of bits of a CQI and a PMI, …, wherein the parameters not listed in the above equations, such as device’s temperature, amplifier biased voltage,.. etc. are not identified and each parameter has its own range of values), adjusting, by the wireless device, the transmit power based on the updated transmit power (Chae, in at least page 5: Equations 1 & 2, wherein the transmit power is based on the equation(s)).”
Chae does not expressly disclose that determining, by the wireless device, an updated transmit power based on the identified parameter values and a range of values for each of any other parameters of the plurality of parameters, the other parameter corresponds to a parameter for which a value that is respectively associated with the wireless device cannot be identified by the wireless device.
Margomenos teaches that “determining, by the wireless device, an updated transmit power based on the identified parameter values and a range of values for each of any unidentified parameters of the plurality of parameters, the updated power being determined to be a maximum transmit power whose associated transmit metrics meet one or more target transmit metrics when the wireless device transmits based on the known parameter values and across a range of values for each of the unidentified parameters, wherein each unidentified parameter comprises a parameter for which a value cannot be identified (Margomenos, in at least Col. 10, lines 45-48: … allow the transmitter to operate at the highest power which meets the spectral mask and error vector magnitude (EVM) requirements for the selected MCS. Furthermore, the output power can be potentially monitored for each transmitted packet and adjusted depending on the MCS information that is included in the preamble short training field, wherein EVM is a metric and other parameters used in determining transmit power are not listed or not identified by Chae and MCS has ranges of values for Modulation order and Coding rates).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Margomenos’ teaching in the 

Regarding claim 3, Margomenos further teaches that “The method of claim 1, wherein the one or more transmit metrics comprise a spectral mask (SM) (Margomenos, in at least Col. 10, lines 45-48: … allow the transmitter to operate at the highest power which meets the spectral mask and error vector magnitude (EVM) requirements for the selected MCS. Furthermore, the output power can be potentially monitored for each transmitted packet and adjusted depending on the MCS information that is included in the preamble short training field, wherein EVM is a metric).”

Regarding claim 4, Chae and Margomenos further teach that “The method of claim 3, wherein the one or more transmit metrics further comprise an error vector magnitude (EVM) and a transmit power control (TPC) dynamic range (Margomenos, in at least Col. 10, lines 45-48: … allow the transmitter to operate at the highest power which meets the spectral mask and error vector magnitude (EVM) requirements for the selected MCS. Furthermore, the output power can be potentially monitored for each transmitted packet and adjusted depending on the MCS information that is included in the preamble short training field, wherein EVM is a metric) and (Chae, in at least page 5, Equations 1 & 2).”

Regarding claim 5, Margomenos further teaches that “The method of claim 3, wherein the updated power being determined to be a maximum transmit power whose associated transmit metrics meet the one or more target transmit metrics when the wireless device transmits based on the identified parameter values and across a range of values for each of the unidentified parameters comprises the updated power being determined to be a maximum transmit power whose associated SM and EVM do not exceed a maximum EVM and a target SM, respectively, for the identified parameter values and a range of values for each of the other parameters (Margomenos, in at least Col. 10, lines 45-48: … allow the transmitter to operate at the highest power which meets  the spectral mask and error vector magnitude (EVM) requirements for the selected MCS. Furthermore, the output power can be potentially monitored for each transmitted packet and adjusted depending on the MCS information that is included in the preamble short training field, wherein EVM is a metric).”

Regarding claim 6, Margomenos further teaches that “The method of claim 5, wherein the SM and the EVM associated with the maximum transmit power do not exceed the maximum EVM and the target SM target, respectively, by one or more tolerance values (Margomenos, in at least Col. 10, lines 45-48: … allow the transmitter to operate at the highest power which meets the spectral mask and error vector magnitude (EVM) requirements for the selected MCS. Furthermore, the output power can be potentially monitored for each transmitted packet and adjusted depending on the MCS information that is included in the preamble short training field, wherein EVM is a metric).”

Regarding claim 7, Chae further discloses that “The method of claim 1, wherein determining, by the wireless device, an updated transmit power based on the other parameters comprises determining the updated transmit power from a multi-dimensional array of delta transmit power corresponding to a range of values for each of the plurality of parameters of the wireless device, wherein the delta transmit power corresponding to each combination of the values of the plurality of parameters is characterized to enable the transmit metrics associated with the transmit power to meet the one or more target transmit metrics (Chae, in at least page 5: Equations 1 & 2 and [0063-0067]: … αc(j)xPLc denotes downlink pathloss, … ΔTF_c(i) is a value calculated using a value transmitted through higher layer signaling, bit per resource element (BPRE) and the numbers of bits of a CQI and a PMI, …).”

Regarding claim 8, Margomenos further teaches that “The method of claim 7, wherein the multi-dimensional array is constructed from the plurality of parameters of the wireless device, wherein the plurality of parameters comprises a data rate and a transmit mode of the wireless device (Margomenos, in at least Col. 10, lines 45-48: … allow the transmitter to operate at the highest power which meets the spectral mask and error vector magnitude (EVM) requirements for the selected MCS, wherein MCS determines the data rate; and the wireless device is in a transmit mode).”

Regarding claim 9, Chae further discloses that “The method of claim 8, wherein the plurality of parameters of the multi-dimensional array further comprises an operating frequency and an operating bandwidth of the wireless device (Chae, in at least page 5: Equation 2 and [0063]: … MPUSCH,c(i) denotes a PUSCH transmission bandwidth represented by the number of RBs).”

Regarding claim 10, Chae further discloses that “The method of claim 7, wherein the delta transmit power corresponding to each combination of the variations of the plurality of parameters of the multi-dimensional array is characterized relative to the initial transmit power (Chae, in at least page 5: Equations 1 & 2 and [0063-0067]: … αc(j)xPLc denotes downlink pathloss, … ΔTF_c(i) is a value calculated using a value transmitted through higher layer signaling, bit per resource element (BPRE) and the numbers of bits of a CQI and a PMI, …, wherein the plarality of parameters generates a delta transmit power value to update the next transmit power).”

Regarding claim 11, Chae and Margomenos further teach that “The method of claim 10, wherein the initial transmit power corresponds to nominal values of the plurality of parameters, and wherein the initial transmit power enables the associated transmit metrics to meet the one or more target transmit metrics when the plurality of parameters of the wireless device are at the nominal values (Margomenos, in at least Col. 10, lines 45-48: … allow the transmitter to operate at the highest power which meets the spectral mask and error vector magnitude (EVM) requirements for the selected MCS. Furthermore, the output power can be potentially monitored for each transmitted packet and adjusted depending on the MCS information that is included in the preamble short training field, wherein EVM is a metric) and (Chae, in at least page 5: Equations 1 & 2 and [0064]: … PO_PUSCH,c (j) denotes a PUSCH transmission power value that an eNB wants to receive, This value is determined by the sum of a nominal power value PO_NORMAL_PUCCH and PO_UE_PUCCH. …).”

Regarding claim 12, Chae further discloses that “The method of claim 7, wherein determining the updated transmit power from the multi- dimensional array of delta transmit power comprises determining a minimum of the delta transmit power corresponding to the known parameter values and across the range of variations of the other parameters as the updated transmit power (Chae, in at least page 5: Equations 1 & 2 and [0063-0067]: PPUSCH,c(i) = min {…}).”

Regarding claim 13, Chae further discloses that “The method of claim 1, wherein identifying, by the wireless device, a value for each of the one or more parameters of other parameters of the plurality of parameters comprises determining the updated transmit power periodically based on other parameters (Chae, in at least page 5: Equations 1 & 2 and [0064]: … PO_PUSCH,c (j) denotes a PUSCH transmission power value that an eNB wants to receive, This value is determined by the sum of a nominal power value PO_NORMAL_PUCCH and PO_UE_PUCCH. …, wherein these equations are in a feedback loop to the base station and thus are updated periodically).”

Regarding claim 14, Chae further discloses that “The method of claim 1, wherein the wireless device comprises a wireless local area network (WLAN) device (Chae, in at least [0038]: WiMAX, 802.16e).” Although Chae does not explicitly disclose WLAN, it would be obvious to a skilled artisan in the art to modify Chae’s device to perform WLAN functions since Chae’s device is the category of IEEE 802.xx.

Regarding claim 15, Chae discloses that “a processing device (Chae, in at least Fig. 19: processor);” and the remaining limitations are interpreted and rejected for the same reason as set forth in claim 1 above.

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 3 above.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 4 above.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5 above.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 6 above.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 7 above.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 8 above.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 9 above.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 10 above.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 11 above.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 12 above.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 13 above.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 14 above.

Regarding claim 30, Chae discloses that “A wireless communication device, comprising:  one or more antennas configured to transmit or receive over a wireless channel (Chae, in at least Fig. 19: antennas); a processing device (Chae, in at least Fig. 19: processor);” and the remaining limitations are interpreted and rejected for the same reason as set forth in claim 1 above.

Claims 2 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 20170272299) and  Margomenos (US 9866259) in view of Savoj (US 20170089975).

Regarding claim 2, Chae and Margomenos teach the features of claim 1, but do not expressly teach that The method of claim 1, wherein the plurality of parameters comprise a process split, a voltage, and a temperature of the wireless device.
Savoj teaches that “The method of claim 1, wherein the plurality of parameters comprise a process split, a voltage, and a temperature of the wireless device (Savoj, in at least [0008]: the sensors may be implemented using ring oscillators. In one embodiment, each sensor may include two separate ring oscillators having different characteristics. Frequencies may be obtained from both ring oscillators, and voltage and temperature may be solved for based thereon. In another embodiment, a single ring oscillator may be implemented with specially configured inverters capable of receiving variable input and bias voltage. Voltage and temperature may be determined using multiple sensing technique. Various mathematical techniques, including piecewise linear fitting, a recursive least squares algorithm, and various surface fitting techniques may be used in calibrating and characterizing the ring oscillators, wherein piecewise linear fitting can be construed as a process split).”


Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2 above.

Regarding claim 17, Savoj further teaches that “The wireless device of claim 15, wherein the processing device configured to identify one or more identified parameter values of [[a]] the plurality of parameters of the wireless device by using one or more of the following: a ring oscillator circuit or a non-volatile memory configured to identify the process split; a voltage sensor configured to sense the voltage; or a temperature sensor configured to sense the temperature (Savoj, in at least [0008]: the sensors may be implemented using ring oscillators. In one embodiment, each sensor may include two separate ring oscillators having different characteristics. Frequencies may be obtained from both ring oscillators, and voltage and temperature may be solved for based thereon. In another embodiment, a single ring oscillator may be implemented with specially configured inverters capable of receiving variable input and bias voltage. Voltage and temperature may be determined using multiple sensing technique. Various mathematical techniques, including piecewise linear fitting, a recursive least squares algorithm, and various surface fitting techniques may be used in calibrating and characterizing the ring oscillators, wherein piecewise linear fitting can be construed as a process split).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosures. See attached PTO-892 for further state of the art references.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648